            Case 2:20-cv-01315-DLR Document 25 Filed 10/30/20 Page 1 of 3




 1

 2

 3
 4

 5

 6 Brian J. Foster, #012143
   Joshua C. Offenhartz, 032494
 7 admin@wb-law.com

 8 bfoster@wf-law.com |
   Attorneys for Plaintiff
 9
                           IN THE UNITED STATES DISTRICT COURT
10
                                 FOR THE DISTRICT OF ARIZONA
11
    MICHAEL MASONE, an individual,                   Case No. 2:20-CV-01315-DLR
12
                          Plaintiff,
13 v.                                                NOTICE OF VOLUNTARY
14 JIM BRINTON and JANE DOE BRINTON,             DISMISSAL OF CERTAIN COUNTS
                                                   OF PLAINTIFF’S COMPLAINT
15  husband   and   wife;  BBV     SLABB LLC, a
    Washington limited liability company; SSG
16 MSA INC, a Nevada corporation; AVANTI
    LEASING FUND I LLC, a Delaware limited
17 liability company; AVANTI MARKETS
    INC., a Washington corporation, and JANE
18 DOES I-X; ABC PARTNERSHIPS I-X;
19 ABC LIMITED LIABILITY COMPANIES I-
    X; XYZ CORPORATIONS I-X,
20
                          Defendants.
21 ____________________________________
    Avanti Leasing Fund I, LLC, a Delaware
22 limited liability company,

23
                        Counterclaimant,
24   v.

25   Michael Masone, an individual,
26                      Counterdefendant.
             Case 2:20-cv-01315-DLR Document 25 Filed 10/30/20 Page 2 of 3




 1         Plaintiff, Michael Masone, pursuant to Section 2 of the Court’s September 17, 2020
 2 Scheduling Order regarding Amended Pleadings [DE 20], hereby submits this Notice of

 3 Voluntary Dismissal of the following Claims as alleged in his Complaint:

 4         1)     Count III- Breach of Contract (against Brinton)
 5         2)     Count VI Fraudulent Transfer – A.R.S. 44-1004 (against Brinton and BBV Slabb)
 6         3)     Count IX Civil Conspiracy (against Brinton, BBV Slabb, and Avanti Markets)
 7         4)     Count X Aiding and Abetting Tortious Conduct (against Brinton, BBV Slabb,
 8                Avanti Markets, Avanti Leasing)
 9         5)     Count XI Constructive Fraud (against Brinton, BBV Slabb, and Avanti Leasing)
10         6)     XII Breach of Fiduciary Duty (against Brinton)
11         Plaintiff is dismissing these claims without prejudice and reserves the right to refile at a
12 later date pursuant to the appropriate statutes of limitations.

13
           RESPECTFULLY SUBMITTED this 30th day of October, 2020.
14
                                               WILENCHIK & BARTNESS, P.C.
15
                                               /s/ Brian J. Foster
16                                             Brian J. Foster, Esq.
                                               Joshua C. Offenhartz, Esq.
17                                             The Wilenchik & Bartness Building
                                               2810 North Third Street
18                                             Phoenix, Arizona 85004
                                               admin@wb-law.com
19                                             Attorneys for Plaintiff
20

21

22
23

24

25
26

27
                                                     2
              Case 2:20-cv-01315-DLR Document 25 Filed 10/30/20 Page 3 of 3




1                                  CERTIFICATE OF SERVICE
2          I hereby certify that on this 30th day of October, 2020, the foregoing was electronically
3 transmitted to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice

4 of Electronic Filing to the individuals registered.
5
     /s/ Christine M. Ferreira
6

7
8

9

10
11

12

13
14

15

16
17

18

19
20

21

22
23

24

25
26

27
                                                    3
